Citation Nr: 0703989	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  98-12 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1971 and from February 1972 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In May 1998, the RO denied the claim of 
entitlement to service connection for a seizure disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran asserts that he is entitled to service connection 
for seizure disorders.  He maintains that he incurred 
seizures during one of his periods of service.  He also 
maintains that his seizure disorder did not pre-exist 
service.  His primary contention is that his seizure disorder 
was essentially misdiagnosed as alcoholism and that he in 
fact incurred a seizure disorder during service, following 
head trauma.  (See the veteran's Notice of Disagreement, 
dated in June 1998).  

At the outset, the Board notes that the record does not 
include evidence dated prior to the veteran's first period of 
service (April 1971 to June 1971), which shows that he was 
treated for symptoms associated with a seizure disorder, or 
that he was diagnosed as having a seizure disorder.  As for 
the veteran's first period of verified service, on service 
enlistment examination, dated in April 1791, there was no 
mention of a diagnosis of a seizure disorder.  

Service records dated in May 1971 reveal that the veteran had 
complaints of headaches and that he experienced spells of 
shaking and perhaps anemia.  It is noted that he was on his 
way to sick call, but began shaking.  He was unable to 
remember much.  He was diagnosed as having atypical migraine.  
The records also show that the veteran complained of muscle 
tightness and feeling tense, severe headaches; it is noted 
that the veteran fainted.  
In May 1971, the veteran was admitted to the emergency room 
at a medical center located at Lackland Air Force Base (AFB).  
The treatment records associated with the hospitalization 
show that the veteran was admitted to the emergency room for 
complaints of headache.  The medical history provided shows 
that the veteran passed out twice during basic training.  He 
was admitted to the emergency room on one occasion with 
complaints of headache and no findings were found.  

The May 20, 1971 service consultation sheet reveals that the 
veteran was seen again in the emergency room after he passed 
out.  It is noted that witnesses stated that the veteran 
hyperventilated.  It was also believed that the veteran's 
problem was hyperventilation.  The consultation report states 
that the veteran experienced severe headaches before each 
episode, atypical migraine.  The consultation report also 
states that the veteran experienced one episode which existed 
prior to service, it is also noted that he experienced 2 
episodes, one of which occurred after running there-fourth of 
a mile.  The report states that he experienced sharp, 
bifrontal non-throbbing pain, lightheadedness, tingling in 
his fingers, visual loss, and loss of consciousness 
(described as brief).  Upon resuming consciousness, he had 
corpal spasm and prominent tingling in his fingers.  The 
impression was hyperventilation (HV) syndrome.  

The June 1971 report of medical history shows, in pertinent 
part, that the veteran complained of frequent/severe 
headaches, dizziness/fainting spells, a history of a head 
injury, epilepsy/fits, shortness of breath, and periods of 
unconsciousness.  The examiner that signed the report stated 
that he reviewed all of the veteran's statements and that the 
veteran did not experience a significant illness or injury 
since induction, all of the claimed conditions listed on the 
report of medical history existed prior to service, and that 
there was no aggravation of pre-existing conditions.  The 
service medical records do not include a contemporaneous 
report of medical examination.  

As for the veteran's second period of service, on service 
enlistment examination, dated in February 1972, there were no 
symptoms of a seizure disorder noted and it is not shown that 
the veteran entered his second period of service with a 
seizure disorder.  A review of the February 1972 report of 
medical history shows that the veteran indicated that he 
suffered a head injury.  The examiner stated that the veteran 
was hit in the head with a brick.  The March 1972 report of 
medical history only indicates that the veteran suffered an 
injury to the back of his head.  The March 1972 service 
report of medical examination does not include evidence of a 
seizure disorder.  A review of the service personnel records 
reveal that following the veteran's separation from the 
United States (U.S.) Air Force, he enlisted in the U.S. Army 
after informing authorities that he was never enlisted in the 
Air Force.  It was determined that he was ineligible for 
reenlistment in the Army at the time of his enlistment.  
Accordingly, he was relieved from active duty service.  

The post-service medical records reveal a current diagnosis 
of a seizure disorder, to include a diagnosis of temporal 
lobe epilepsy.  These medical records consistently report a 
history of closed head injuries (CHI) and head trauma.  In 
these records, the various examiners suggest a relationship 
between the veteran's current seizure disorder and head 
trauma.  (See VA hospitalization and discharge summary 
reports, dated in June 1992, July 1992, March 1997, October 
1997, July 1998, August 1998, July 1999, February 2000, and 
December 2000).  

The Board finds that the veteran's in-service documented 
symptoms, most of which were neurologic in nature (e.g., 
shaking, recurrent headaches, tightening of muscles, muscle 
spasms, and fainting), and the veteran's in-service reported 
history of frequent/severe headaches, dizziness/fainting 
spells, a history of a head injury, epilepsy/fits, shortness 
of breath, and periods of unconsciousness, raises the 
question of whether the current diagnosis of seizure disorder 
and temporal lobe epilepsy is related to the documented in-
service symptoms.  This is a medical question.  

The veteran has never undergone examination that includes a 
medical opinion which speaks to the etiological relationship 
of the current seizure disorder and the veteran's period(s) 
of service.  In view of the forgoing, schedule the veteran 
for VA examination to determine the nature and etiology of 
the seizure disorder.  Request that the examiner 1) confirm 
that the veteran is diagnosed as having a current seizure 
disorder, 2) if a diagnosis of a seizure disorder is 
confirmed, state whether the seizure disorder is related to 
the veteran's period(s) of service.  Instruct the examiner to 
render an opinion as to whether the veteran had 
manifestations of the current seizure disorder during his 
period of service.  

As to the veteran's contention that his current seizure 
disorder is related to in-service head trauma, the Board 
observes that the service medical records document the 
veteran's reports of head trauma, and the records also show 
treatment for symptoms conceivably and reasonably associated 
with seizures.  Post-service medical records include a 
diagnosis of a seizure disorder and there is post-service 
documentation relating the diagnosis to head trauma.  As 
such, the Board determines that the veteran's reported 
medical history of head trauma, which was not reported in 
connection with a claim for benefits, is consistent with the 
in-service reported history of head trauma.  Thus, during the 
examination, the examiner should also include a discussion of 
the significance, if any, of 1) the documented reports of 
head trauma, and 2) whether there is a relationship between 
the in-service documentation of reported head trauma and the 
post-service diagnosis of a current seizure disorder, as this 
is also a medical question.  

A complete rationale for all opinions expressed should be 
included in the examiner's report.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination to confirm the diagnosis of a 
seizure disorder and to determine the 
nature and etiology of the seizure 
disorder.  The claims folder and a copy 
of the Remand must be made available to 
the examiner for review.  Following the 
examination, if a seizure disorder is 
diagnosed, the examiner is requested to:

a) in a type-written report, 
incorporate a discussion of the 
likelihood that manifestations of 
the current seizure disorder began 
in service; that is, render a clear 
medical opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50% probability) that a 
currently diagnosed seizure disorder 
is related to the veteran's 
period(s) of service, including the 
episodes of shaking, headaches, 
tightening of muscles, muscle 
spasms, fainting, and finding of 
hyperventilization syndrome. 

b) provide a discussion of the 
significance, if any, of the 
documented history of head trauma; 
state whether there is a 
relationship between the in-service 
documentation of head trauma and a 
current diagnosis of a seizure 
disorder.  

A complete rationale for all opinions 
given should be included in the 
examiner's report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

3.  The RO should readjudicate the claims 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


